DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 28-35, 41-42 and 48-53 have been examined in this application. This communication is the first action on merits.  The Information Disclosure Statements (IDS) filed on 4/06/2020, 7/23/2020, 4/09/2021, 7/16/2021, 8/02/2021, 9/17/2021, 2/07/2022, 3/21/2022, 6/13/2022 have been acknowledged by the Office.

Election/Restrictions
	Claims 21-26 and 62-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.
	Claims 37-40 and 54-56 are further withdrawn as the claims read on non-elected species.
Claim 37 is directed to Fig. 36B (species 2B – not elected)
Claims 38-40 and 54-56 are directed to Fig. 5A and 5B (species 1A – not elected)

Claim Objections
	Claims 32 and 38 are objected to because of the following informalities: 
Claim 32 has a spelling mistake, ‘elongate end modules’ should be amended to the following: ‘elongated end modules’
Claim 38 does not have the proper preamble. The claim is suggested to be amended to the following: “The modular bed frame of claim 28,”
	Appropriate correction is required.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘bed frame modules’, ‘one or more additional modules’, and ‘the length of the corner modules’, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 28-34, 41-42, 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odutayo (US 20180055237 A1).
In regards to Claim 28, Odutayo teaches: A modular bed frame (100 – Fig. 1B), comprising: a plurality of bed frame modules (Para 0068 – “possible mattress size i.e. twin, full, queen and king configurations”) configured to form a first modular bed frame (100 – Fig. 1A, Para 0067) having a first selected geometry (Para 0067, ‘i.e. twin, full, queen and king configurations’) and being reconfigurable to form a second modular bed frame (see annotated Fig. 1A below) having a second selected geometry (Para 0067, ‘i.e. twin, full, queen and king configurations’), the bed frame modules comprising: a plurality of uniform-length support modules (150 – Fig. 1B), and a plurality of corner modules (110 and 120 – Fig. 1B), wherein the corner modules and the uniform-length support are reconfigurable such the second modular bed frame is selectively formed (Para 0067 and Fig. 1B), and wherein both the first and second selected geometries feature a continuous bed frame structure (Para 0067/0068, and Figs. 1A/2A showing a continuous rectangular bed frame structure).  


    PNG
    media_image1.png
    563
    583
    media_image1.png
    Greyscale

Annotated Fig. 1A from Odutayo
In regards to Claim 29, Odutayo teaches: The modular bed frame of claim 28, wherein at least one of the bed frame modules is a telescoping module (110 – Fig. 1B) that is reconfigurable such that the second geometry of the second modular bed frame is selectively formed (Para 0054 – “System 100 includes a pair of first corner supports 110, a pair of second corner supports 120, a pair of T-section supports 130, a center bar 140, and U-channel inserts 160 for support pieces 150. These components may be adjusted as needed to vary the dimensions of system 100”).
In regards to Claim 30, Odutayo teaches: The modular bed frame of claim 29, wherein the telescoping module (110) is a corner module (Para 0054 – ‘corner supports’) having a telescoping member (160 -Fig. 1B) that telescopes to fill a gap (see annotated Fig. 1B.1 from Odutayo below).  

    PNG
    media_image2.png
    546
    873
    media_image2.png
    Greyscale

Annotated Fig. 1B.1 from Odutayo 

In regards to Claim 31, Odutayo teaches: The modular bed frame of claim 30, wherein the telescoping corner module (110) telescopes from a plurality of ends of the corner module (see annotated Fig. 1B.1 from Odutayo above). 
 
In regards to Claim 32, Odutayo teaches: The modular bed frame of claim 28, wherein one or more additional modules (160 – Fig. 1B) are selectively added to the plurality of uniform-length support modules (150 – Fig. 1B) and the plurality of corner modules (110 – Fig. 1B) to form the second modular bed frame (see annotated Fig. 1A above from Odutayo)  having the second selected geometry (Para 0067, ‘i.e. twin, full, queen and king configurations’), the one or more additional modules (160) being selected from: (1) one or more filler modules (140 – Fig. 1B) that have a different configuration (see annotated Fig. 1B.2 from Odutayo below) from each of the uniform-length support modules of the plurality of uniform-length support modules and from each of the corner modules of the plurality of corner modules (see annotated Fig. 1B.2 from Odutayo below); (2) one or more additional uniform-length support modules having the same size and configuration as the uniform-length support modules of the plurality of uniform-length support modules; and (3) one or more elongate end modules that have a different configuration from the uniform-length support modules and the corner modules and that span the entire length between corner modules without any gaps.  

    PNG
    media_image3.png
    490
    833
    media_image3.png
    Greyscale

Annotated Fig. 1B.2 from Odutayo

In regards to Claim 33, Odutayo teaches: The modular bed frame of claim 28, wherein each of the corner modules of the plurality of corner modules are interchangeable between at least two corners of the bed frame (see annotated Fig.1B.3 below, identical and therefore could be interchangeable on either side), and wherein each of the uniform-length support modules  (see annotated Fig.1B.3 below, 150 on either side is identical to the other) of the plurality of uniform-length support modules have substantially the same geometry and size (see annotated Fig.1B.3 below).  

    PNG
    media_image4.png
    632
    909
    media_image4.png
    Greyscale

Annotated Fig. 1B.3 from Odutayo

In regards to Claim 34, Odutayo teaches: The modular bed frame of claim 28, wherein each of the corner modules (110 – Fig. 1B) of the plurality of corner modules have the same footprint dimensions (Para 0055 and Para 0058), and wherein each of the uniform-length support modules (150 – Fig. 1B) of the plurality of uniform-length support modules have the same footprint dimensions (as shown in Fig. 1B.3 above they are identical and of the same length and size as they are labeled the same element number, therefore they would have the same dimensions).  

In regards to Claim 41, Odutayo teaches: The modular bed frame of claim 28, wherein at least one telescoping end of a corner module (110 – Fig. 1B) of the plurality of corner modules is telescopically extendable (160 moves inside 110) to fill a gap (see annotated Fig. 1B.1 above) and is connectable to at least one of the uniform-length support modules 150 – Fig. 1B)  of the plurality of uniform- length support modules (see annotated Fig. 1B.1 above).

In regards to Claim 42, Odutayo teaches: The modular bed frame of claim 28, wherein both the first and second selected geometries feature a continuous, gapless bed frame structure (Para 0067/0068, and Figs. 1A/2A showing a continuous and gapless rectangular bed frame structure, see note #1 below).  
Note #1: Gapless is understood to be ‘having no break or hole in an object or between two objects’, as such, the prior art of Odutayo does not show any openings in the rectangular structure and even when telescoped to form a large structure there would be no gaps shown as that would mean the structure would fail or be in the position to be taken apart.

In regards to Claim 48, Odutayo teaches: A modular bed frame (100 – Fig. 1B), comprising: a plurality of bed frame modules (Para 0068 – “possible mattress size i.e. twin, full, queen and king configurations”) configured to form a first modular bed frame (100 – Fig. 1A, Para 0067) having a first selected geometry (Para 0067, ‘i.e. twin, full, queen and king configurations’) and being reconfigurable to form a second modular bed frame (see annotated Fig. 1A below) having a second selected geometry (Para 0067, ‘i.e. twin, full, queen and king configurations’), the bed frame modules comprising: one (140 – Fig. 1B) or more rails, and a plurality of corner modules (see annotated Fig. 1B.4 below from Odutayo), wherein each of the corner modules of the plurality of corner modules has a length (see annotated Fig. 1B.4 below from Odutayo) and a width (see annotated Fig. 1B.4 below from Odutayo), wherein the length is greater than the width (see annotated Fig. 1B.4 below from Odutayo), and wherein each of the corner modules are configured to be selectively repositionable (see annotated Fig. 1B.4 below from Odutayo).  

    PNG
    media_image5.png
    549
    1005
    media_image5.png
    Greyscale

Annotated Fig. 1B.4 from Odutayo

In regards to Claim 49, Odutayo teaches: The modular bed frame of claim 48, wherein each of the corner modules (see annotated Fig. 1B.4 above from Odutayo) are configured to be selectively repositionable from a long configuration (Para 0067, “The system expansion has indicators informing the user of the appropriate length markers for the possible mattress size i.e. twin, full, queen and king configurations”, see note #2 below) to a short configuration (Para 0067, “The system expansion has indicators informing the user of the appropriate length markers for the possible mattress size i.e. twin, full, queen and king configurations”, see note #2 below), wherein, in the long configuration (see note #2, chose the king configuration), the length of the corner module is substantially aligned with a longitudinal axis of the rail (see examiner’s annotated Fig. 1A below), and wherein, in the short configuration (see note #2, chose the queen configuration), the length of the corner module is substantially perpendicular to the longitudinal axis of the rail (see examiner’s annotated Fig. 1A below).  
Note #2: It is understood that any combination of long vs. short configurations could be chosen as long as the longer configuration is actually of a greater size than the shorter configuration. It was the examiner’s choice to pick the king vs. the queen configuration, however, others could be selected. 


    PNG
    media_image6.png
    500
    1146
    media_image6.png
    Greyscale

Examiner’s Annotated Figure 1A

In regards to Claim 50, Odutayo teaches: The modular bed frame of claim 48, wherein the corner modules (see annotated Fig. 1B.4 above) can be moved to any corner positions of the modular bed frame (see annotated Fig. 1B.4 above).  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Odutayo (US 20180055237 A1) in view of Singer (CN 205321855 U).
In regards to Claim 51, Odutayo teaches: The modular bed frame of claim 48, wherein the one or more rails include a plurality of slat attachment points (152 – Fig. 1B), but does not teach, configured to receive a plurality of slats.  
Singer teaches: configured to receive a plurality of slats (see annotated Fig. 1 from Singer below).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Odutayo with these aforementioned teachings of Singer to have incorporated slats as they are a fundamental component of beds to allow a mattress to sufficiently be supported during use. As such, it is understood that the point of attachment from Odutayo is capable of holding longitudinal supporting slats on its lip surface. 	

    PNG
    media_image7.png
    395
    511
    media_image7.png
    Greyscale

Annotated Fig. 1 from Singer
In regards to Claim 52, Odutayo teaches: The modular bed frame of claim 48, but does not teach, wherein the modular bed frame further comprises an end board that is selectively adjustable from one dimension to another dimension.  
Singer teaches: wherein the modular bed frame further comprises an end board (12 – Fig. 4A) that is selectively adjustable from one dimension to another dimension (Fig. 1 vs. Fig. 2, short configuration vs. long configuration).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Odutayo with these aforementioned teachings of Singer to have incorporated a modifiable end board to move dimensions with respect to the frame as adjusting the bed size for the user (ex: toddler -> adult). Therefore, by modifying the length and width based of the user’s growth would further allow a larger length of the headboards and footboards to be adjusted, similar to that of the bedframe under the mattress. 
In regards to Claim 53, Odutayo teaches: The modular bed frame of claim 52, but does not teach, wherein the end board can be positioned on the modular bed frame to serve as a headboard or footboard.
Singer teaches: wherein the end board (12 – Fig. 4A) can be positioned on the modular bed frame to serve as a headboard (“variable width part with changeable bed 10 comprising a variable width of headboard 12”) or footboard.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Odutayo with these aforementioned teachings of Singer to have incorporated an end board or specifically a headboard. As the headboard gives further support to the bed and also acts as a barrier between the bed and the wall to limit abrasion. 

Allowable Subject Matter
	Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter (ASM):
Claim 35 is considered ASM as the prior art of Odutayo does not teach, disclose, or render obvious that the gaps would be capable of being ‘filled with one or more elongated end modules that span the entire length between corner modules without any gaps’. As shown in Annotated Figure 1C below from Odutayo, in the second configuration, there are four distinct gaps that are shown. Additionally, the elongated end modules would not span the ‘entire’ length from end to end, rather the gaps would inhibit elongated end modules to even come close to the corner module. 

    PNG
    media_image8.png
    494
    620
    media_image8.png
    Greyscale

Annotated Fig. 1C 



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON EMANSKI/Examiner, Art Unit 3673          

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
7/30/2022